Citation Nr: 0102119	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  93-13 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES



1.  Entitlement to service connection for tinnitus 

2.  Entitlement to service connection for a disability 
manifested by tremors.  

3.  Entitlement to an increased evaluation for low back 
disability, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for left elbow 
disability, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased (compensable) evaluation for 
anterior compartment syndrome of the left leg.  

6.  Entitlement to an increased (compensable) evaluation for 
anterior compartment syndrome of the right leg.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin,  Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1989.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1991 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Birmingham, Alabama.  This case was transferred to 
the Birmingham RO from the Houston, Texas RO, where the claim 
was initially filed.  

During the course of this appeal, the issues of entitlement 
to service connection for otitis media, otitis externa, 
residuals of exposure to Agent Orange and amputation of the 
distal phalanx of the third finger of the right hand arose.  
Those issues have not been fully developed for appellate 
review, and the Board will not address them.  

In April 1995, and again in March 1999, this claim was 
remanded to the RO for additional development.  The case has 
been returned to the Board and is ready for further review.  



FINDINGS OF FACT

1.  The veteran's anterior compartment syndrome of the left 
leg is manifested by complaints of swelling and discomfort.  
The disability results in loss of function due to pain.  

2.  The veteran's anterior compartment syndrome of the right 
leg is manifested by complaints of swelling and discomfort.  
The disability results in loss of function due to pain.  

3.  The veteran's left elbow disability is manifested by 
complaints of pain.  Flexion of the elbow is to 143 degrees, 
pronation is to 70 degrees, and supination is to 82 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for anterior 
compartment syndrome of the left leg have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.21, 4.71a, 
Diagnostic Code 5262 (2000).  

2.  The criteria for a 10 percent evaluation for anterior 
compartment syndrome of the right leg have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.21, 4.71a, 
Diagnostic Code 5262 (2000).  

3.  The schedular criteria for an increased evaluation beyond 
10 percent for a left elbow disability have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5213 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant evidence regarding the issues being decided has been 
obtained, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107), since 
all relevant development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (2000).  Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that on a claim for an 
original or an increased rating, a claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

I.  A Left Leg and a Right Leg Disability

Service connection was granted for anterior compartment 
syndrome of the right leg and for anterior compartment 
syndrome of the left leg in September 1989, and non-
compensable evaluations were assigned for each disability. 
This was based on service medical records which showed both 
disabilities began in 1984 and that the veteran had no 
current symptoms.   On VA examination in October 1990, the 
calves revealed no pain, and the diagnosis was, previous 
diagnosis of bilateral chronic compartment syndrome, no 
objective findings, moderately symptomatic.  

At his February 1992 hearing, the veteran testified that he 
had cramps in his legs and that they became uncomfortable.  A 
complete transcript is of record.  

The veteran was examined by VA in July 1997.  It was noted 
that there was no finding of any of the following: tissue 
loss, scar tissue, adhesions, or damage to tendons, bones, 
joints and nerves.  It was reported that strength was 
satisfactory and that there was no evidence of pain or muscle 
hernia.  The diagnosis was, history of anterior compartment 
disease, both legs.  

The veteran was examined by VA in December 1999.  The 
examiner stated that the claims file had been reviewed.  The 
veteran stated that when he stood on his feet eight to ten 
hours, they swelled and cramped.  It was noted that the 
veteran complained of pain, weakness, stiffness, heat, 
redness, instability, giving way, locking, fatigability and 
lack of endurance.  He reported that he took pain reliever 
and had periods of flare-up about 10 percent of the time.  He 
reported that he used a cane.  It was stated by the examiner 
that the veteran's disabilities interfered with his job.  On 
examination, it was noted that motion stopped when pain 
began.  The examiner stated that there was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding of movement.  It was stated that the veteran walked 
well with no limp, no cane or any appliance.  Motion of the 
right knee was from 0 to 118 degrees and from 0 to 127 for 
the left knee.  The diagnosis was, compartment disorder, both 
calves, with loss of function due to pain.  

The veteran's bilateral leg disability is rated under 
Diagnostic Code 5262 of the Rating Schedule.  Under 
Diagnostic Code 5262, for impairment of tibia and fibula, a 
10 percent evaluation is provided for slight knee or ankle 
disability. A 20 percent evaluation is provided for moderate 
knee or ankle disability. A 30 percent evaluation is provided 
for marked knee or ankle disability.  

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a zero percent evaluation is provided where flexion is 
limited to 60 degrees.  For flexion limited to 45 degrees, a 
10 percent evaluation is provided. For flexion limited to 30 
degrees, a 20 percent evaluation is provided. For flexion 
limited to 15 degrees, a maximum 30 percent evaluation is 
provided.

Under Diagnostic Code 5261 for limitation of extension of the 
leg to 5 degrees, a zero percent evaluation is provided. For 
extension limited to 10 degrees, a 10 percent evaluation is 
provided. For extension limited to 15 degrees, a 20 percent 
evaluation is provided. For extension limited to 20 degrees, 
a 30 percent evaluation is provided. For extension limited to 
30 degrees, a 40 percent evaluation is provided. For 
extension limited to 45 degrees, a maximum 50 percent 
evaluation is provided.

38 C.F.R. § 4.71 and Plate II, shows that normal of motion of 
the knee is from 0 degrees of extension to 140 degrees of 
flexion.

It is also pointed out that for other impairment of the knee 
with recurrent subluxation or lateral instability, a 10 
percent evaluation is provided where there is slight 
impairment. For moderate impairment, a 20 percent evaluation 
is warranted. For severe impairment, a 30 percent evaluation 
is warranted. Diagnostic Code 5257.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in other activities, including 
employment, and the effect of pain on the functional 
abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59. The Board 
also notes that in DeLuca v. Brown, 2 Vet. App. 202, 206 
(1995) the Court held that, when a diagnostic code provides 
for compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examination must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."  Under Hicks v. Brown, 8 Vet. App. 417 (1995), 
the Court noted that Diagnostic Code 5003 and 38 C.F.R. § 
4.59 deem painful a motion of a major joint or group of minor 
joints caused by degenerative arthritis that is established 
by X-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in. 
Therefore, with x-ray evidence of degenerative changes and 
objective demonstration of painful, but not limited, motion 
of the affected joint, a 10 percent rating would be applied 
to the joint under Diagnostic Code 5003. 

The words "slight", "moderate" and "severe" are not defined 
in the VA Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just". 38 C.F.R. § 
4.6 (2000). It should also be noted that use of terminology 
such as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue. All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6 (2000).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2000) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2000).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Court has also held 
that where a diagnostic code is not predicated on a limited 
range of motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102. 4.3 (2000).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
evidence must preponderate against the claim. See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Regarding Diagnostic Code 5262, the Board finds that the 
veteran's overall disability picture more nearly approximates 
the criteria required for 10 percent rating for slight 
impairment under that code.  38 C.F.R. § 4.7. In particular, 
the Board believes that this conclusion is supported by the 
findings of the most recent VA examination which, while it 
was stated that there was no objective evidence of pain, also 
specifically noted motion stopping when pain began, decreased 
motion in both knees (flexion to 118 on the right and to 127 
on the left), job interference due to the disabilities, and a 
diagnosis which includes loss of function due to pain.  The 
Board believes that these findings support a showing of 
slight impairment.  

The Board is cognizant of the applicability of the provisions 
of 38 C.F.R. § 4.21 in rating disabilities. The provisions of 
38 C.F.R. § 4.21 state that it is not expected that all cases 
will show all the findings specified under the applicable 
criteria; findings sufficiently characteristic to identify 
the disease and the disability therefrom are sufficient; and 
above all, a coordination of rating with impairment of 
function will be expected in all cases.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996) (the Court stressed to the 
Board the importance of addressing the provisions of 38 
C.F.R. § 4.7 and § 4.21 in rating a veteran's disability).

In this case, the Board believes that in light of the VA 
examiner's objective findings, and the veteran's consistent 
complaints, that the veteran's overall disability picture 
more clearly approximates the criteria for a 10 percent 
rating for slight impairment of the right and left legs.  38 
C.F.R. §4.7, 4.21.  Therefore, increased evaluations of 10 
percent are granted.  

The Board further finds that the evidence is against an even 
higher disability rating.  There is no showing of more than 
slight knee or ankle disability (DC 5262), and no showing of 
moderate knee instability (DC 5257), knee or ankle ankylosis 
(DC 5256, 5270), limitation of knee flexion to 30 degrees (DC 
5260), limitation of knee extension to 15 degrees (DC 5261), 
or marked limitation of motion of the ankle (DC 5271).  This 
is based on VA examination findings, which revealed no 
objective evidence of that would support an increase beyond 
10 percent under any of the potentially applicable codes.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2000), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2000).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


II.  Left Elbow Disability

Service connection was granted for a left elbow disability in 
April 1991, and a noncompensable evaluation was assigned.  
This was based on service medical records which showed that 
the veteran sustained a chip fracture of the left elbow in 
1975.  On VA examination in October 1990, the veteran 
reported having aching of the left elbow with occasional 
popping.  He denied any locking or real limitation of motion.  
Examination showed old well-healed scars on the left elbow.  
Range of motion was noted to be full with flexion to 125 
degrees. There was no clicking or palpable crepitation over 
the elbow region and it was noted that he was nonpainful to 
palpation.  The finding was, left elbow lateral epicondyle 
fracture, mildly symptomatic.  

The veteran testified at his February 1992 hearing that he 
has pain in the left elbow due to fragments in the elbow 
which move and catch.  A complete transcript is of record.  

On VA examination in April 1996, the examiner found that the 
veteran had traumatic arthritis of the left elbow, and noted 
that range of motion was satisfactory.  X-rays taken in July 
1997 showed no fracture, dislocation or degenerative disease.  

VA records show that the veteran underwent a ulnar nerve 
depression in June 1999.  The veteran was examined by VA in 
December 1999.  The veteran reported that in 1999, he 
underwent an ulnar nerve release.  He stated that he had no 
strength in the left arm.  On examination, the examiner noted 
that there was no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement or guarding of movement.  Flexion of 
the left elbow was to 143 degrees; supination of the forearm 
was to 82 degrees on the left; and pronation was to 79 
degrees.  A recent surgical scar was noted.  The arms were 
described as muscular and of the same size.  The diagnosis 
was, recent decompression of the left ulnar nerve at the 
elbow.  

In February 2000, the RO increased the veteran's evaluation 
to 10 percent disabling under Diagnostic Code 5213.  Under 
that Code, a 10 percent rating will be assigned for 
limitation of supination of the forearm to 30 degrees or 
less. A 20 percent rating will be provided for limitation of 
pronation with loss of motion beyond the last quarter of the 
arc with the hand not approaching full pronation.  The rating 
schedule also provides a noncompensable evaluation for 
limitation of flexion of the forearm to 110 degrees.  A 10 
percent evaluation is assigned for limitation of flexion of 
the forearm to 100 degrees. A 20 percent evaluation is 
provided for limitation of flexion of the forearm to 90 
degrees. 38 C.F.R. Part 4, Diagnostic Code 5206 (2000).  The 
rating schedule provides a 10 percent evaluation for 
limitation of extension of the forearm to 60 degrees.  A 20 
percent evaluation is provided for limitation of extension of 
the forearm to 75 degrees. 38 C.F.R. Part 4, Diagnostic Code 
5207 (2000). 

Additionally, as noted above, in DeLuca v. Brown, 8 Vet. App. 
202 (1995), the Court held that 38 C.F.R. §§ 4.40, 4.45 were 
not subsumed into the diagnostic codes under which a 
veteran's disability is rated.  Therefore, the Board must 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40 (2000), separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part. 38 
C.F.R. § 4.40 (2000).  The factors involved in evaluating, 
and rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.

In this case, the veteran would have to show that he has 
limitation of pronation with loss of motion beyond the last 
quarter of the arc with the hand not approaching full 
pronation for a 20 percent rating under DC 5213.  This is not 
supported by the record.  Neither does the record show that 
the veteran has limitation of flexion of the forearm to 90 
degrees. 38 C.F.R. Part 4, Diagnostic Code 5206 (2000).  
There is also not a showing of limitation of extension of the 
forearm to 75 degrees. 38 C.F.R. Part 4, Diagnostic Code 5207 
(2000), and no showing of ankylosis.  28 C.F.R. Part 4, 
Diagnostic Code 5205) (2000).  

No evidence has been presented in support of the veteran's 
claim that a rating beyond 10 percent is warranted under any 
of the potentially applicable codes.  As noted, X-rays taken 
in July 1997 showed no degenerative disease.  As evidenced 
above, symptomatology indicative of a more serious or severe 
elbow condition has not been presented.  While the veteran 
has complained of pain on motion, the elbow shows no signs of 
angulatory deformity, false motion, restriction of motion, 
nonunion or shortening. Additionally, there is no ankylosis 
of the elbow and no flail joint.  Therefore, it is the 
opinion of the Board that the 10 percent evaluation currently 
assigned to the condition adequately compensates the veteran 
for the pain and functional limitations he now suffers. Thus, 
since indicators of a more severe condition have not been 
presented, an increased rating for a left elbow disability is 
not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.10, Part 4, Diagnostic Code 5213 
(2000).  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
provides that, in "exceptional case[s], where the schedular 
evaluations are found to be inadequate, . . . an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities . . ." may be granted.  Generally 
speaking, for a specific case to be deemed "exceptional," it 
should present "such an exceptional or unusual disability 
picture[,] with such related factors as marked interference 
with employment or frequent periods of hospitalization[,] as 
to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b) (2000).  

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 



ORDER

An increased evaluation to 10 percent for anterior 
compartment syndrome of the left leg is granted subject to 
the laws and regulations governing the award of monetary 
benefits.  

An increased evaluation to 10 percent for anterior 
compartment syndrome of the right leg is granted subject to 
the laws and regulations governing the award of monetary 
benefits.  

An increased evaluation for left elbow disability is denied.  


REMAND

The veteran seeks service connection for tinnitus and for a 
disability manifested by tremors, and he also seeks an 
increased evaluation for a low back disability.  The Board 
finds that a remand for these issues is required prior to 
making a final determination.  

As to the issue concerning tinnitus, the Board notes that on 
prior remand in March 1999, the RO was instructed to schedule 
the veteran for a VA audiometric examination.  The examiner 
was to offer an opinion as to the etiology, nature and extent 
of the veteran's tinnitus.  The veteran underwent a VA 
examination in December 1999, and he complained of tinnitus 
in the left ear.  However, the examiner did not diagnose 
tinnitus, nor did he offer an opinion as to the etiology of 
the disorder.  The Court has found that a remand "confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders." Stegall v. West, 11 
Vet. App. 268 (1998).

Concerning the issue of tremors, the Board requested in its 
March 1999 remand that the veteran be schedule for a VA 
neurological examination to evaluate his complaints, and to 
provide an opinion as to the etiology of any disorder found.  
It does not appear from the record that the neurological 
examination was scheduled. As noted, the Court has found that 
a remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders." Stegall v. West, 11 Vet. App. 268 (1998).

As to the increased evaluation for a low back disability, the 
Board notes that in s June 2000 statement, the veteran 
reported that he had been treated at a VA facility on two 
occasions in May 2000 for back complaints.  Records of that 
treatment have not been associated with the claims file.  It 
is noted that where there are possible records in 
construction or actual possession of the VA, such records 
should be obtained prior to final appellate review.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his low back 
disability or for tinnitus or tremors 
recently.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran, which 
are not currently of record.  Once 
received, these records should be 
associated with the claims folder.  Of 
particular interest are the VA records of 
treatment in May 2000, as referenced 
above.  

2.  The RO should schedule the veteran 
for an examination by a board certified 
neurologist, if available, to evaluate 
the veteran's complaints of a disability 
manifested by tremors.  All indicated 
studies should be performed.  The 
examiner should document all neurological 
findings, and the claims file must be 
reviewed by the examiner prior to the 
examination.  The examiner is requested 
to provide an opinion as to the etiology 
of any disorder found, including whether 
it is at least as likely as not that any 
tremor disability resulted from service.  
A complete rationale for all opinions and 
conclusions expressed should be given.  

3.  The veteran should be scheduled for a 
VA audiological examination to determined 
the etiology, nature and extent of any 
reported tinnitus, which the veteran 
argues is due to noise exposure in 
service.  All indicated studies should be 
performed and the claims file must be 
reviewed by the examiner prior to the 
examination.  The examiner should 
indicate whether it is at least as likely 
as not that any tinnitus diagnosed is 
related to the veteran's noise exposure 
in service.  All opinions and conclusions 
must be supported by complete rationale.  

The veteran must be informed of the 
potential consequences of his failure to 
appear for any scheduled examination, and 
a copy of this notice must be associated 
with the claims file.  

4.  After the examinations have been 
completed, the RO should review the 
examination reports to ensure that they 
comply with the directives of this 
remand, and if any do not, it must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Then the RO should take any other 
necessary action, and readjudicate the 
issues on appeal.  




The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, 

Pub. L. No. 106-475 is completed.  In particular, the RO 
should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the 
Act (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in light of 
the changes in the law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well as any pertinent 
formal or informal guidance that is subsequently provided by 
the Department, including, among others things, final 
regulations and General Counsel precedent opinions.  Any 
binding and pertinent court decisions that are subsequently 
issued also should be considered.  If the benefit sought on 
appeal remains denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



